Citation Nr: 1044696	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  10-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran, who served on active duty from July 1946 to May 
1949, died in July 2007.  The appellant in this matter is the 
Veteran's surviving spouse.  


This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 determination in which the 
appellant was found to be not entitled to a one-time payment from 
the Filipino Veterans Equity Compensation Fund on the basis that 
no claim therefor had been filed prior to the Veteran's death.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's date of death preceded the date of enactment of the 
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, 
which established the Filipino Veterans Equity Compensation Fund, 
and there is no provision in such law for the one-time payment to 
the Veteran's surviving spouse without there having been an 
application filed by the Veteran within the period from February 
2009 to February 2010.  


CONCLUSION OF LAW

The criteria for entitlement of the appellant to a one-time 
payment from the Filipino Veterans Equity Compensation Fund have 
not been met.  American Recovery and Reinvestment Act § 1002, 
Pub. L. No. 111-5 (enacted February 17, 2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  The notice requirements of VCAA 
require VA to notify the claimant of what information or evidence 
is necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain.

The VCAA does not affect matters on appeal when the issue is 
limited to statutory or regulatory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also VAOPGCPREC 2-2004 (interpreting that 
VCAA notice was not required where evidence could not establish 
entitlement to the benefit claimed).  There is no dispute as to 
the facts involved, and this is a matter where the law and not 
the facts are controlling.  Inasmuch as the Veteran died prior to 
the enactment of the law providing the benefit sought on appeal 
and there is no provision therein to include retroactively 
persons such as the Veteran, there is no possibility that any 
additional notice or development would aid the substantiation of 
the appellant's claim.  38 U.S.C.A. §§ 5103, 5103A.  

Under the American Recovery and Reinvestment Act, enacted 
February 17, 2009, a one-time benefit is provided for certain 
Philippine veterans to be paid from the Filipino Veterans Equity 
Compensation Fund.  American Recovery and Reinvestment Act (Act) 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons are either in the amount of $9,000 for non-
United States citizens, or $15,000 for United States citizens.

Section 1002 of the Act addresses payments to eligible persons 
who served in the United States Armed Forces in the Far East 
during World War II, providing in § 1002(c)(1) that the Secretary 
may make a payment from the compensation fund to an eligible 
person who, during the one-year period beginning on the date of 
the enactment of this Act (February 17, 2009, through February 
16, 2010), submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002(c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

The record reflects that the Veteran died in July 2007, prior to 
the enactment of the Act and the establishment of the Filipino 
Veterans Equity Compensation Fund.  He did not and could not have 
made application within the prescribed time limits of the Act for 
the one-time payment from the fund, nor does the Act otherwise 
vest anyone else with the Veteran's right to apply for the 
benefit at issue following his death or provide for his 
retroactive inclusion as an eligible claimant.  In the absence of 
any timely application, no benefit is payable to the Veteran's 
surviving spouse.  

This is a case where the law, as opposed to the facts, is 
dispositive.  While the Board sympathizes with the appellant with 
respect to her loss of the Veteran, there is no basis in the law, 
by which the Board is bound, to afford her the benefit sought.  
The contentions advanced as to the gratuitous motive of the Act 
in establishing the Filipino Veterans Equity Compensation Fund 
and a perceived violation of her succession rights as guaranteed 
under the Fifth Amendment of the U.S. Constitution are without 
any basis in law or fact.  The legal requirements for entitlement 
are clear and without exception and, in this instance, the 
appellant lacks legal entitlement to the benefit sought.  To that 
end, the appeal must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.  



____________________________________________
M. W. GREENSTREETT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


